NUMBER 13-19-00384-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                               IN RE CITY OF PHARR


                        On Petition for Writ of Mandamus.


                                         ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Per Curiam Order

       Relator City of Pharr filed a petition for writ of mandamus in the above cause on

August 9, 2019. Through this original proceeding, relator seeks to compel the trial court

to vacate its June 14, 2019 order denying relator’s motion to compel discovery.

       The Court requests that the real parties in interest, Noel Garcia and Martha Lira,

or any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                PER CURIAM

Delivered and filed the
12th day of August, 2019.




                            2